DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Hench on 2/10/22.

2.	Please amend the claims as follows:
(Amended) 1. A method of playing an expanded chess-like game for use by a first player against a second player, comprising the steps of: providing a game board or facsimile with alternate light-colored and dark-colored squares, arranged in adjacent vertical and horizontal rows, each of said rows including said alternate light-colored and dark-colored squares, each square offset with respect to the similarly- colored square of the adjacent row, to form a checkerboard pattern of bilaterally alternating colored squares, said game board having at least eight and fewer than eleven horizontal rows and vertical columns; providing a plurality of playing pieces, including one set of light-colored pieces for a first player and one set of dark-colored pieces for a second player, each set of pieces comprising six to ten Pawns, one King, one Queen, two Rooks, two Bishops, two Knights, and two of a new separate game piece which is visually distinguishable from the others; formatting predetermined rules of movement for play wherein each of the Kings, the Queens, the Rooks, the Bishops, the Knights, and the Pawns have the same s wherein it is permitted to move in a complete set [[or]]and subset of eight potential moves that include a movement of two squares in an orthogonal direction [[or]]and movement of  one square in a diagonal direction provided that square is unoccupied by another piece of the same color, wherein the new separate game [[piece is]]pieces are permitted to capture an opponent's piece on a complete set [[or]]and subset of these eight potential moves; wherein the new separate game pieces include a grooved top portion representing a visor.  
(Amended) 2. The method of Claim 1, wherein the new separate game [[piece is]]pieces are permitted to move on a complete set or subset of the aforementioned eight potential moves only if the square to be moved to is occupied by an opponent's piece.  
(Amended) 3. The method of Claim 1, wherein the orthogonal moves of two squares of the new separate game [[piece is]]pieces are permitted to move even when its path is impeded with an opponent's piece on an orthogonal square adjacent to the new separate game piece in the direction of play.  
 (Amended) [[5]]4. The method of Claim 1, wherein the two new separate game pieces occupy the squares on the first rank and on opposite colors on a playing board of size 8 by 10 or 10 by 10 squares along with a set of standard chess pieces, ordered as in standard chess with the new piece occupying a vacant spot between [[two sets of the]] similar pieces of the sets.  
(Amended) [[6]]5. The methods of Claim [[5]]4, wherein the two of the new separate game pieces initially occupy random positions in the first rank, each located on a different colored square.  
6. The method of Claim 3, wherein the new separate game [[piece is]]pieces are referred to as a Mounted Squire or a Squire.  
(Amended) [[8]]7. The method of Claim 1, wherein the movement of two squares in an orthogonal direction is permitted only when its path is unimpeded, wherein an opponent's piece is not on an orthogonal square adjacent to the new separate game piece in the intended direction of play.  
(Amended) [[9]]8. The method of Claim [[8]]7, wherein the opponent is permitted to capture the new separate game pieces en passant immediately after an orthogonal move is played, after which the capturing piece would occupy the square immediately between the starting and ending point of the previous two square move of the new separate game piece.  
(Amended) [[10]]9. The method of Claim [[9]]8 wherein only a Pawn is permitted to capture the new separate games piece en passant.  
(Amended) [[11]]10. The method of Claim 1, wherein the two new separate game pieces occupy squares on the second rank on opposite colors on a playing board of size 8 by 8 squares at the outset of the game.  
(Amended) [[12]]11. The method of Claim 1, wherein the two new separate game pieces occupy random positions in the second rank, each located on a different colored square.  
(Amended) [[13]]12. The method of Claim [[8]]7, wherein the new separate game [[piece is]]pieces are referred to as a Dismounted Squire or a Knave.  
(Amended) [[14]]13. The method of Claim 1, wherein the movement and capture rules governing the new separate game pieces undergoes a change upon reaching a final rank, wherein the change is denoted as a graduation.  
14. The method of Claim 1, wherein the movement and capture rules governing [[all of]] the new separate game pieces undergo a change when any one of the new separate game pieces reaches a final rank, wherein the change is denoted as a universal graduation.  
(Amended) [[16]]15. The method of Claim 1, wherein a Pawn is permitted to be promoted to [[the]]a new separate piece upon reaching a final rank.  
(Cancelled) 17. 
(Amended) [[18]]16. The method of Claim 1, wherein the new separate game pieces include[[s]] a[[n additional]] circumferential band above [[the]]a base, representing a baldric, wherein the baldric may be fixed or removable.  
(Amended) [[19]]17. The method of Claim 1, wherein the game includes a thin, shaped token associated with each of the new separate game pieces, wherein a first thin, shaped token associated with a first of the new separate game pieces is lightly colored, wherein a second thin, shaped token associated with a second of the new separate game pieces is darkly colored, wherein a first side of each of the thin, shaped tokens is marked with a first symbol, wherein a second side of each of the thin, shaped tokens is marked with a second symbol different from the first symbol, and wherein the first symbol indicates a first status of the new separate game piece, and wherein the second symbol indicates a second status of the new separate game piece, the second status different from the first.  
(Amended) [[20]]18. The method of Claim 1, wherein the game play is facilitated by a computational device or networked computational devices with desired moves facilitated by an input device and with game state displayed on a visualization device.  
Allowable Subject Matter
3.	Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches a modified chess type method comprising the limitations required by independent claim 1.  Specifically, independent claims are directed to a chess like game that uses a set of game pieces for players to play each, comprising six to ten Pawns, one King, one Queen, two Rooks, two Bishops, two Knights, and two of a new separate game piece.  The new game pieces are given predetermined movement patterns.  These predetermined movements provide additional strategies as set forth in the specification, including prioritized defensive strategies. One having ordinary skill in the art would not have found it obvious to modify a traditional chess or modified chess game in the manner as claimed without the aid of applicant's specification. With respect to 35 USC 101, examiner considers the claims to pass the eligibility test at least under Step 2b. The new separate pieces include a grooved top portion representing a visor are not routine and conventional game pieces. The non-traditional structure of the new pieces contributes to distinguish the new piece from the other game pieces, reflecting the non-traditional movement rules for these new pieces.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Watt (US Pat. No. 5,511,793), Spurgeon (US Pub. No. 2012/0112411), Archer et al. (US Pub. No. 2015/0321080), Leyva et al. (US Pat. No. 5,901,957), Crozier (US Pat. No. 6,446,966), Louie (US Pub. No. 2013/0157740), Budden (US Pat. No. 7,434,806), Corinthios (US Pat. No. 4,033,586), Duke (US Pat. No. 5,690,334). Lampman (US Pat. No. 6,095,523) and Trice (US Pat. No. 6,481,716).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael D Dennis/
Primary Examiner, Art Unit 3711